DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Acknowledgment is made that applicant's Amendment, filed on July 28th, 2022, has been entered. 
Upon entrance of the Amendment, claims 1 and 6 were amended and claims 7-13 were added. Claims 1-13 are currently pending. 
Claims 1-3 and 6 were rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3 and 20 of U.S. Patent No. 10,923,373 in view of Watson et al. (U.S. Patent No. 8,783,463). The Applicant has filed a Terminal Disclaimer, and the Terminal Disclaimer has been approved by the office. Accordingly, the nonstatutory double patenting rejections are withdrawn.
Response to Arguments
Applicant’s arguments, filed on July 28th, 2022, with respect to the amended features of claim 1 and claim 6 have been fully considered and are persuasive.  
Reasons for Allowance
Claims 1-13 are allowed. The following is an examiner’s statement of reasons for allowance: 
Claims 1 and 6 are allowable over the prior art of record for the reasons set forth in the Applicant's Remark received on July 28th, 2022. Particularly, 
Regarding to claim 1, the prior art fails to anticipate or render obvious the limitations including “the housing member has a plurality of first group blowout holes provided in a vertical direction and configured to substantially direct the stored gas toward a front center of the container body, and wherein, in the plurality of first group blowout holes, an opening area of an uppermost blowout hole is larger than an opening area of a secondary uppermost blowout hole adjacent to the uppermost blowout hole in the vertical direction” in combination with rest of limitations recited in claim 1.
Regarding to claim 6, the prior art fails to anticipate or render obvious the limitations including “wherein the housing member has a plurality of first group blowout holes provided in a vertical direction and configured to substantially direct the stored gas toward a front center of the container body, and wherein, in the plurality of first group blowout holes, an opening area of an uppermost blowout hole is larger than an opening area of a secondary uppermost blowout hole  adjacent to the uppermost blowout hole in the vertical direction” in combination with rest of limitations recited in claim 6.
Claims 2-5 and 7-13 are dependent from the allowable claims, thus they are allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VU A VU whose telephone number is (571)270-7467. The examiner can normally be reached M-F: 8:00AM - 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HARVEY O MINSUN can be reached on 571-272-1835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VU A VU/Primary Examiner, Art Unit 2828